Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Amendment
Examiner acknowledges the reply filed on 1/07/2022 in which no claims have been amended. Claim 27 has been added. Claims 2, 4 and 17 are cancelled. Claims 14-16, 18-26 are withdrawn. Currently claims 1, 3, 5-13 and 27 are pending for examination in this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5-11 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilkinson et al. (US 2009/0065007) in view of Radivojevic at al. (US 2010/0263664 A1).
Regarding claim 1, Wilkinson discloses: An oxygen concentrator apparatus (as set forth in [0008]; 100) comprising:
a compression system (301a-b) configured to generate a pressurized stream of ambient air [0049]; 
a canister system (101a-b) comprising at least one canister (101a-b) configured to house a gas separation adsorbent (zeolite; [0008], [0046]), wherein the gas separation adsorbent is configured to separate at least some nitrogen from the pressurized stream of ambient air to produce oxygen enriched air [0046] [0050]; 
one or more valves (305a-g) coupled to the at least one canister [0049] [0052] [0054]; and 
a controller (processor 399 described in [0048]) coupled to and configured to operate the one or more valves [0048] (coupled to and controlled by 399) [0056] [0069], 
While Wilkinson discloses wherein the controller is configured to be set for operation using a second device [0140], Wilkinson does not explicitly disclose the second device is a remote electronic device (wherein the remote electronic device is interpreted as a portable remote electronic device).  
However, Radivojevic discloses a portable oxygen delivery device (see abstract) and thus is analogous art. Radivojevic teaches a remote electronic device (200), wherein the remote electronic device is a smart phone (200) (a smart phone 
Thus it would have been obvious to one having ordinary skill in the art to have modified Wilkinson wherein the second device is a remote electronic device as taught by Radiovojevic for the benefit of easily controlling the device from an accessory that is accessible to the user without having to input instructions into the portable oxygen concentrator itself. 

Regarding claim 3, Wilkinson as modified further discloses wherein the controller is configured to be operated by a user using the smart phone. As set forth in [0065] of Radivojevic the controller 16 controls the electrolysis and can have any user input, and as set forth in [0081] 200 can control the portable oxygen device when connected to it, and as modified for claim 1 above, the user input for the controller 16 is the smart phone (200 via 205). 

claim 5, Willkinson as modified discloses the claimed invention substantially as claimed as set forth for claim 3 above and further discloses wherein the one or more valves comprises a supply valve (305g) configured to release a bolus of oxygen enriched air (Wilkinson: [0073] In some embodiments, pulse size and length may be controlled by, for example, valve F 305g which may open and close in a timed sequence to deliver the pulses 2701).  

Regarding claim 6, Willkinson as modified discloses the claimed invention substantially as claimed as set forth for claim 5 above and further discloses wherein the controller is configured to adjust a volume of a bolus released by the oxygen concentrator apparatus (Wilkinson: pulse size and length is controlled by 305g [0073], controlled by processor 399 [0048]) based on the input (as taught by Radivojevic in claim 1, it is well known to use a smart phone to set operation of the controller of the portable oxygen delivery device)

Regarding claim 7, Willkinson as modified discloses the claimed invention substantially as claimed as set forth for claim 5 above and further discloses wherein an input is a selection of a mode of operation of the oxygen concentrator apparatus ([0069] [0080] of Wilkinson indicates a user can select a mode of operation using a switch or user interface).  It would have been obvious to have incorporated this input on 200 of Radivojevic for the benefit of having remote control of mode selection thus not having to be at the oxygen concentrator in order to switch modes.

claim 8, Willkinson as modified discloses the claimed invention substantially as claimed as set forth for claim 7 above and further discloses wherein the controller is configured to adjust a volume of a bolus released by the oxygen concentrator apparatus based on the selected mode of operation (Wilkinson: sensitivity of pressure transducer adjusted based on mode of operation [0081]; size of bolus is reduced based on response time [0072]; [0070] bolus adjusted based on activity level).  

Regarding claim 9, Willkinson as modified discloses the claimed invention substantially as claimed as set forth for claim 8 above and further discloses wherein the mode of operation comprises one of an active mode and a sedentary mode (Wilkinson: [0070] [0080]).  

Regarding claim 10, Willkinson as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above and further discloses wherein the one or more valves (305a-g) comprises an inlet valve and an outlet valve configured for control of fluid flow through the oxygen concentrator apparatus [0048]-[0049] [0052] [0054] (valves direct air through the pathways [0008]).  

Regarding claim 11, Willkinson as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above and further discloses wherein the controller includes one or more processors (Wilkinson: processor 399 described in [0048]).  

claim 13, Willkinson as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above and further discloses wherein the controller is configured to control releasing produced oxygen enriched air based on the set operation (Wilkinson: pulse size and length is controlled by 305g [0073], controlled by processor 399 [0048]) (as taught by Radivojevic in claim 1, it is well known to use a smart phone to set operation of the controller of the portable oxygen delivery device).

Claims 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilkinson et al. (US 2009/0065007) in view of Radivojevic at al. (US 2010/0263664 A1) in further view of Kayyali et al. (US 8,172,766 B1) in further view of Cook (US 2013/0148020 A1).
Regarding claim 12, Willkinson as modified discloses the claimed invention substantially as claimed as set forth for claim 11 above and further discloses the apparatus further comprising a memory medium (Wilkinson: 397).
Wilkinson as modified does not explicitly disclose the apparatus configured to receive program instructions for the memory medium over a network, wherein the program instructions configure the one or more processors to control operation of the device. 
However, Kayyali teaches treatment device wherein an apparatus (16) is configured to receive program instructions for memory medium (261 or memory col. 10, lines 50-54) (col. 10, lines 59-62; figure 1; 40), wherein the program instructions configure the one or more processors to control operation of the device (16; col. 10, lines 50-51, col. 10, lines 59-66).

As modified, Wilkinson does not explicitly state the instructions are send over a network. 
However, Cook describes devices that are remotely controlled via user input (abstract, figure 1) and thus is analogous art. Cook teaches that it is known to send instructions over a network (100) [0033].
Thus it would have been obvious to one having ordinary skill in the art to have modified Wilkinson wherein the instructions are sent over a network for the benefit of having a central location to send/receive information to/from a plurality of devices.

Claims 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilkinson et al. (US 2009/0065007) in view of Radivojevic at al. (US 2010/0263664 A1) in further view of Cook (US 2013/0148020 A1).
claim 27, Wilkinson discloses: An oxygen concentrator apparatus (as set forth in [0008]; 100) comprising:
a compression system (301a-b) configured to generate a pressurized stream of ambient air [0049]; 
a canister system (101a-b) comprising at least one canister (101a-b) configured to house a gas separation adsorbent (zeolite; [0008], [0046]), wherein the gas separation adsorbent is configured to separate at least some nitrogen from the pressurized stream of ambient air to produce oxygen enriched air [0046] [0050]; 
one or more valves (305a-g) coupled to the at least one canister [0049] [0052] [0054]; and 
a controller (processor 399 described in [0048]) coupled to and configured to operate the one or more valves [0048] (coupled to and controlled by 399) [0056] [0069], 
While Wilkinson discloses wherein the controller is configured to be set for operation using a second device [0140], Wilkinson does not explicitly disclose the second device is a remote electronic device (wherein the remote electronic device is interpreted as a portable remote electronic device).  
However, Radivojevic discloses a portable oxygen delivery device (see abstract) and thus is analogous art. Radivojevic teaches a remote electronic device (200), wherein the remote electronic device is a smart phone (200) (a smart phone is interpreted as a cell phone that includes additional software functions as defined by merriam-webster.com. Since 200 performs additional functions as set forth in [0081] it is a smart phone), and wherein a controller (16) of a portable oxygen 
Thus it would have been obvious to one having ordinary skill in the art to have modified Wilkinson wherein the second device is a remote electronic device as taught by Radiovojevic for the benefit of easily controlling the device from an accessory that is accessible to the user without having to input instructions into the portable oxygen concentrator itself. 
	As modified Wilkinson does not explicitly disclose the remote electronic device being a tablet. 
However, Cook describes a device with remotely controlled devices via user input (abstract, figure 1) and thus is analogous art. Cook teaches it is known to provide user input via a tablet or a smart phone [0038].
Thus it would have been obvious to one having ordinary skill to have modified Wilkinson wherein the remote electronic device is a tablet as taught by Cook since it is known that a tablet can provide input, similar to a smart phone [0038].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3,5-13 and 27 have been considered but are not persuasive. Applicant states that absent impermissible hindsight, the relied upon references do not teach or suggest the claim. Applicant states that the cited statement “The user interface 17 may consist of a keypad, switches, or any other user input means” indicates the user interface (17) is part of the portable oxygen device itself and thus cannot be interpreted as an external device. The examiner notes that “any other user input means” is being modified with that of another embodiment wherein 200 provides input means 205. In summary, the examiner is not utilizing one embodiment of Radivojevic, but rather modifying one embodiment of Radivojevic with another embodiment. 
Applicant’s representative asserts that the Radivojevic discloses a different means for external control to its controller, not the user interface. Again, the examiner notes that “any other user input means” is being modified with that of another embodiment wherein 200 provides input means 205. The examiner also notes that Radivojevic is not explicit in how the mobile phone (applicant cites [0066] and [0061]) is controlling the oxygen delivery device, thus it is not reasonable to conclude that the mobile device in the first embodiment is controlling the oxygen delivery device without the use of the oxygen delivery device’s controller. Regardless, the mobile phone of [0066] is not relied upon in the rejection (as evidenced by the fact that [0066] is not cited in the rejection) and thus this argument is moot.
Applicant’s representative asserts that mobile phone 200 does not disclose the portable oxygen delivery device can be controlled from the mobile phone In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In summary, “any user input means” of the first embodiment disclosed in Radivojevic is being modified by the mobile phone 200 with input means 205 from a distinct embodiment. In response to applicant’s assertion that Radivojevic teaches away, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner maintains that it would have been obvious to one of ordinary skill in the art to make the modified to Wilkinson as taught by Radivojevic for the benefit of easily controlling the device from an accessory that is accessible to the user without having to input instructions into the portable oxygen concentrator itself. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McFarland, JR (US 2003/0121517 A1): “The medicinal dispensing system is adaptable and can be programmed for frequent, periodic, and continual prescription adjustments to medication dosages under the doctor's control using a cellular telephone, landline, the Internet, or by manual adjustments during office visits.” [0012]
Parker, JR et al. (US 2009/0157219 A1): In this embodiment, communication between the external hosting computer (the application-specific software that controls the automated medication injection system) and the memory sleeve's non-volatile memory device is mediated by the wireless communication means, such as blue tooth, magnetic coupling, radio frequency communications including RFID or cell phone components (represented in the earlier FIG. 3a as element 3004). [0037]
Meiertoberens et al. (US 2011/0063094 A1) discloses communications between a remote device and a medical device.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/VICTORIA MURPHY/Primary Examiner, Art Unit 3785